For further information: Paula Waters, VP, Investor Relations Phone 504/576-4380, Fax 504/576-2897 pwater1@entergy.com INVESTOR NEWS Exhibit 99.1 January 31, 2012 ENTERGY REPORTS FOURTH QUARTER EARNINGS NEW ORLEANS –Entergy Corporation (NYSE: ETR) reported fourth quarter 2011 earnings of $0.87 per share on an as-reported basis and $0.94 per share on an operational basis, as shown in Table 1 below.A more detailed discussion of quarterly results begins on page 2 of this release. Table 1:Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Fourth Quarter and Year-to-Date 2011 vs. 2010 (Per share in U.S. $) Fourth Quarter Year-to-Date Change Change As-Reported Earnings Less Special Items Operational Earnings Weather Impact Operational Earnings Highlights for Fourth Quarter 2011 · Utility results were higher due primarily to lower income tax expense. · Entergy Wholesale Commodities earnings increased due to a lower effective income tax rate and lower decommissioning expense, partially offset by the absence of a 2010 gain on a sale of a plant and lower net revenue. · Parent & Other results declined due primarily to higher income tax expense. “Our objective of establishing sound public policy that creates greater energy independence, environmental cleanliness and economic growth was advanced by recent events,” said J. Wayne Leonard, Entergy’s chairman and chief executive officer.“Approximately four months after the trial of the Entergy lawsuit against the state of Vermont, the court struck down statutory provisions passed by the Vermont Legislature in aneffort toshut down the Vermont Yankee nuclear plant on radiological safety grounds, ruling that the effort was preempted by federal law.We’re pleased with the decision issued after a thorough review of the facts and the law, as outlined in the meticulous 102-page decision.The ruling is good news for VY’s approximately 600 employees, the nuclear industry, the environment, and New England residents and industries that depend on VY’s clean, affordable, reliable power. "For the Utility, we announced an agreement to spin off and merge the Utility’s electric transmission business into ITC Holdings Corp., an independent transmission company.Closing is targeted in 2013." Entergy’s business highlights also include the following: · In the Utility’s effort to join the Midwest Independent System Operator regional transmission organization, change of control filings were submitted in Arkansas, Louisiana, Mississippi and New Orleans. · Entergy Texas filed a rate case requesting a $112 million rate increase and a 10.6 percent return on equity. · The Louisiana Public Service Commission approved one-year extensions for Entergy Louisiana’s and Entergy Gulf States Louisiana’s formula rate plans. · Entergy Wholesale Commodities successfully completed its acquisition of the Rhode Island State Energy Center, a 583-megawatt combined-cycle gas turbine facility. Table of Contents Page I.
